SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

197
CA 14-00716
PRESENT: PERADOTTO, J.P., CARNI, SCONIERS, AND WHALEN, JJ.


GLADYS LAVERDI AND FRANCIS M. LAVERDI,
PLAINTIFFS-APPELLANTS,

                      V                                          ORDER

ARONA S. BAKER AND PATRICK L. EMMERLING,
EXECUTOR OF THE ESTATE OF BERNICE E. BAKER,
DECEASED, DEFENDANTS-RESPONDENTS.


LAW OFFICES OF WAYNE C. FELLE, P.C., WILLIAMSVILLE (ELIZABETH A. BRUCE
OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.

BURGIO, KITA, CURVIN & BANKER, BUFFALO (STEVEN P. CURVIN OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered November 13, 2013 in a personal injury action.
The order granted the motion of defendants for an open commission and
letters rogatory for the deposition of Kathryn R. Wilkins, M.D., a
nonparty witness.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    March 20, 2015                      Frances E. Cafarell
                                                Clerk of the Court